Citation Nr: 1034653	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-17 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
claimed as meniscus tear.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected lumbosacral spine degenerative joint 
disease.

3.  Entitlement to an initial compensable evaluation for service-
connected Peyronie's disease.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 
1969 and from September 1978 to May 1993, with additional service 
in the U.S. Naval Reserve.  This matter comes to the Board of 
Veterans' Appeals (Board) from May and July 2006 rating decisions 
of the RO.

The Board observes that also on appeal were the issues of 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss and entitlement to an initial 
evaluation in excess of 20 percent for service-connected cervical 
spine degenerative joint disease.  The Veteran indicated in 
signed statements that are of record that he no longer wished to 
pursue these appeals.  

In April 2010, the Veteran testified at a hearing before the 
undersigned, which was held at the RO.  A transcript of the 
hearing is of record.  During the hearing, the Veteran reiterated 
his desire to withdraw his appeals regarding the two issues noted 
above. 

The Board notes that the Veteran initially sought service 
connection for a left knee condition, which he did not specify.  
By July 2006 rating decision, the RO denied service connection 
for a left knee condition, but in the April 2009 statement of the 
case, the RO recharacterized the matter as entitlement to service 
connection for a left knee medial meniscus tear.  The Board has 
again recharacterized the matter as entitlement to service 
connection for a left knee disability, because the Veteran is 
seeking compensation for the left knee symptomatology whatever 
the diagnosis.

In the May 2006 rating decision, the RO also denied the claim of 
entitlement to service connection for headaches and granted 
service connection for Peyronie's disease to which it assigned a 
noncompensable evaluation.  In January 2007, the Veteran filed a 
notice of disagreement regarding the denial of service connection 
for headaches and regarding the initial evaluation assigned to 
the service-connected Peyronie's disease.  The RO did not issue a 
statement of the case regarding the foregoing issues.  As a 
statement of the case has not yet been issued on these matters, 
additional action by the RO is required as set forth in the 
REMAND portion of this decision.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The issue of entitlement to an initial evaluation in excess of 20 
percent for service-connected lumbosacral spine degenerative 
joint disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The available evidence is in relative equipoise as to whether the 
Veteran's current left knee meniscus tear is related to his 
active duty service.  

CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, his 
left knee meniscus tear was incurred during active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Discussion

In May 1993, just prior to retiring from service, the Veteran 
completed a medical history report in which he indicated that he 
did not know whether he had a "trick" or locked knee.  The 
Veteran noted, however, that he experienced a popping sensation 
in the left knee.  On retirement physical examination in May 
1993, left knee crepitation was noted, and degenerative joint 
disease of the left knee was diagnosed.  The service treatment 
records do not contain any x-ray evidence of left knee 
degenerative joint disease.

A May 2004 magnetic resonance imaging (MRI) of the left knee 
revealed a medial meniscus tear, minimum effusion, and a 
collection of fluid at the region of the pes anserine bursa.

On VA examination in March 2006, the examiner observed locking 
and popping of the left knee with range of motion that was from 
zero to 125 degrees.  The examiner indicated that he reviewed the 
May 2004 left knee MRI and noted the results.  The examiner 
diagnosed a meniscus tear of the left knee.  The examiner did not 
comment on the etiology of the meniscus tear.

At his April 2010 hearing before the undersigned, the Veteran did 
not seem certain of the origins of his claimed left knee 
disability.  He stated that he spent many years on ships and 
submarines climbing ladders and sometimes falling.  At least one 
such fall is documented in the service treatment records.  He 
also spoke of falls that occurred while doing construction work 
on a Navy building in Philadelphia.  Most saliently, the Veteran 
indicated that the left knee symptoms he experienced in service 
have persisted continuously to this day.

At the outset, the Board observes that it finds no reason to 
question the Veteran's credibility.  As such, the Board accepts 
as fact his assertions regarding present left knee 
symptomatology, in-service left knee symptomatology, and the fact 
that the same symptoms he experienced in service have been 
present continuously since that time.  The Board notes that the 
Veteran is indeed competent to provide evidence regarding readily 
perceivable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology).

Next, the Board observes that while degenerative joint disease of 
the left knee was diagnosed in service, this was apparently based 
on symptomatology described by the Veteran and observed by the 
examiner.  Currently there is a diagnosis of left knee meniscus 
tear.  According to the Veteran, these symptoms have been present 
ever since.  There is no evidence of any post service left knee 
injury.  Because there is evidence of in-service symptomatology 
that is still present, credible evidence of continuity in 
symptomatology since service and a current diagnosis of a left 
knee disability, namely meniscus tear, service connection is 
warranted.  38 U.S.C.A. § 5107;38 C.F.R. §§3.102, 3.303.

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left knee disability is granted.



REMAND

The Board must remand the remaining issue on appeal, namely 
entitlement to an initial evaluation in excess of 20 percent for 
service-connected lumbosacral spine degenerative joint disease 
for further development.

The claims file contains some private outpatient treatment 
records dated up to March 2008.  During the Veteran's April 2010 
hearing before the undersigned, he testified regarding private 
outpatient low back treatment, including chiropractic treatment 
from 2007 to 2009 that he had received.  Not all of the treatment 
records he identified are in the claims file The record was held 
open for 60 days in order to afford the Veteran an opportunity to 
submit those records.  However, no additional records were 
submitted.  As such, in order to provide the Veteran every 
opportunity to ensure that the record is complete, the RO must 
send him a letter asking that he enumerate all post-service low 
back treatment providers along with service dates and contact 
information.  The requisite release forms must be included with 
the letter.  After receiving the requested information, the RO 
should make reasonable efforts to obtain the identified medical 
records.  See 38 C.F.R. § 3.159.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The letter requested above should include notice the 
type of information mandated by the Court in Dingess.

Next, because over four years have elapsed since the Veteran's 
low back disability was last comprehensively evaluated and it 
appears that the Veteran has been receiving ongoing treatment; 
the RO is asked to schedule a VA examination that will evaluate 
the current severity of the Veteran's service-connected low back 
disability to include any neurological manifestations emanating 
from it.  The examination instructions are contained in the 
Remand instructions below.

As indicated, in May 2006, the RO denied the Veteran's claim of 
entitlement to service connection for headaches and granted 
service connection for Peyronie's disease to which it assigned a 
zero percent evaluation.  A timely notice of disagreement was 
filed with respect to both issues, but the RO failed to issue a 
statement of the case regarding these matters.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and RO failure to issue same is a 
procedural defect.  Manlincon, 12 Vet. App. at 240-41.

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the Board is 
required to remand the case to the RO for necessary action.  
Therefore, the Board must remand these matters for the 
preparation of statements of the case as to the issues of 
entitlement to service connection for headaches and entitlement 
to an initial compensable evaluation for Peyronie's disease.  
VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking the he 
enumerate all healthcare practitioners who 
provided treatment for his low back since 
2004, not previously submitted, along with 
dates of treatment and contact information.  
The letter must include release forms.  Once 
the information is received, reasonable 
efforts should be made to obtain all 
identified records that have not already been 
associated with the claims file.  The Board 
asks that the letter include the type of 
information mandated by the Court is Dingess.

2.  Obtain any VA treatment records 
pertaining to the Veteran's service connected 
lumbosacral spine disability and associate 
those records with the claims file. 

3.  Schedule a VA medical examination for an 
assessment of the current severity of the 
Veteran's service-connected lumbosacral spine 
disability.  All neurological and 
orthopedic symptomatology should be 
detailed.  All symptoms should be described 
in detail; the examiner in this regard should 
identify any objective evidence of pain or 
functional loss due to pain associated with 
the service- connected disability.  The 
examiner should be requested to provide an 
opinion as to the extent that low back pain 
limits the Veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
low back exhibits weakened movement, excess 
fatigability, or incoordination.  Finally, 
the examiner should comment on the effect of 
the low back disability on range of motion.  
A rationale for all conclusions must be 
provided.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate whether 
the claims file was reviewed and identify the 
records on which he or she relied.

4.  Readjudicate the claim.  If the benefit 
sought on appeal remains denied, the Veteran 
should be provided a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response thereto.

5.  Issue statements of the case concerning 
the issues of entitlement to service 
connection for headaches and entitlement to 
an initial compensable evaluation for 
Peyronie's disease.  The Veteran must be 
advised of the time limit for filing a 
substantive appeal. 38 C.F.R. § 20.302(b).  
Then, only if the appeal is timely perfected, 
this issue is to be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


